OFFICE      OF THE   ATTORNEY        GENERAL    OF TEXAS
                                 AUSTIN




Eionorsbls C D Wr,;,
county Atto&.;
Briaooe    County
sirrsfton,     *xllr
War   Sir8                         O&nion    Ao. O-6905




                                                           fort a n
                                                      lp uer




                                        ty Coamimionerrha8
                                     la io nerPnolnot
                                                r               ror
                                      -Zo en rdjoinin~;        pnoinot,
                                       Or #I nib,    IBtill     iti   thiB
                                                          :

                      th otir    library  vfe hare not        been    able
                     l ra ot    enee reported,    rnd w        nred    to


                      '1. Did thi8 Cornmirrioner WAtolartlOaUy
             raaate hi8 orrio,    when ho aored hi8 rsmi4 to
             air new looation,    on land that ho own6 and
             rstabllrhed   him hone et tlo new looation?
                                                                                          ‘,- ’ 480



HM.“U.          9.      Wrl&,              pago 2
                            ’
                 i.“:
                    c a n
                        h0
                        .“2,ltu hold orrio 00 o~~uu~oo~o~O~,
           aTanir ho la llr     in lnothar prrobot dlrrormt
           rrom the on0 ror rh oh he was llaotod?
                             9
                                   Ifhe O8MOt     oontinue  to hold Oiiioe will
           it        t:E;        M 00ti0n    or thO ~0~a0i0nOr0~      court'br-
           olrring               the 0kri0e taoant,     ir he doer not realgm
           before               a new l0lu1 OM be rppolnted?
                        ‘4; Ii ha OOBt~UOO ir, OiiiOO Wixi it fntOlf-                             ’
           datg          sag or the order8 or the Cocmlaalonerrc Gourt,*
           mot1oJl               18, Art1010 5        0r the   Conatltutlon    prorldoa   00
iollowar
                T3aoh OrgaAlftedOOUnty iirth# St6tO AOW or hwo-
           rite   exlot~      ah&l DOdlrldod iron, tLmr’ to t&a,
           rOr th0 OOIWM~OI       Of the pOOpi tit0  pIWObOt0,
           not leer   than iour and aot mora than right,   !Che
           present               count;t ah&l1 LMko the rlrat dlvlalon,
                                             courtr
           Subasquusnt dirlaloaa        ahall be mado by the comia-
           llonera* court,       prOYided ror by thla.conatltutlOll*
           IXI esoh auah preoioot        then     shall be olroted      at oaoh
           blonnlal    eleotfon,     on. Justloa      or the peaor and one
           oonrrtabla,    saoh of whom ahall hold hi8 Ofiioe             ror
           two y’rara and until       hia auotvaaor       ahall be alrotsd
           and quelLfled)       provided that in any preo&aet          $a
           whlah then      nay be a olty       oi 8000 or taore lnhabitanta,
           then, ahall be rlrotrd          two juatloer     or thr pram. Eaoh
           oounty ahall in like manner br divided               into roux 00pI
           alBalOnere*     lzeolnota     in oaob 02 xhioIi there ahall be
           @looted by the auallfisd          toters    thareof   one oount
           oOMl88ioner~       who shall bold hS8 ofrioe          Ior two &a
           a na untilM e luoooaaox a b a ll         b elh g ted    a ndp usu~d.
           Tha oountr ooaalarlonrr8 80 ohoaon, with th                       t
           jud60, aa prosfqng         orrioer, oh811 00rqp040 :hi%&
           Comlaalo~era~ Uourt, rhioh ahall rxsroisr                 luoh power8
           end juriadlotion       over all oowty bualneaa,           80 la aon-
           rarmd by thla Gonatltutlon            rind the law0 or th8 state,
           or an map br hareartrr         prarorlbrdrn        (Uaderaoorlng
           ouxa)                                                       ,
           Sea.          14,      ht.      16 of the Gonitltutlon        prorldra   no tollowat
                  *All   olvll   oiiloerr    ahall rrrldr within the Btatrl
           8iid 011 dlatrlot         or oounty orrlorra within their dir-
           trlotr      or oountloa,      and ahall keep their oftlo@@ at
           luoh glacra        aa my be required by 1aWj and bllum         to
           oonply with this oondltion            shall VaOEite the OiZloo
           00 held,"
                           /
      \.\
i-ion. C. 3. Wright,                pee;* 1
            ..:

         In rlaw Or the provlalona    Or Ut.      5, 300. 18 or tho Con-
ltltutlon,     above, thera la no doubt that a county oonaiaaloner
1s e county ofrfosr.       While thin quaatlon      leame not to have
bean passed on by the Courts of our State,            lt hae been deoidad
by the Court0 of meny other Staten.          Yae vol. 10, Words end
Phraeae,    96. In the '%ma Or !iElClOnB v,‘lJooro,      104 SO. 432, the
supreme    court or Alabama hold that the 0rfi08 or Colliltg Conald-
alonsr or a subdlvlalon      or Coireo county wee a aouzitp orrloe;.
The raota ii? that oaaa show that car80           county wan by law
divided    into four ootnnilsalonora~  dlatrlcte.       Therefore,  a
oountg oomleslonar      being lnoludad    in the term *oountp oiiloarss
no uasd in Art. 16, Soo. lJ+ or the Conetitutlon,            abovo, la ra-
qulred to roslda in hia county only and not aaorarerlly             in the
praolnot    in whlah he wan llcotad.
        Artiolo 2339,               Vernon*8    Annotated   Civil   Statutea,   provide8
aa   rollowat
                  vaoh oounty ahell br dlvldod       into rour ooa-
            niaelonora  preolnote,a,nd    otio oonmfaslonar   nhall
            be elected  biemlally      ln ssoh preolnot,    and aeah
            comalselonirr ahall hold hle OrSloe ior two years.*
            Art. 2341, V. A. C. S.,              provldea   en rOuOWBl
                  “113 0crm0r racenay in the oPfloa 0r mwds-
            aloner,    the oountp judge ahell appoint      ooze ault-
            ebla pareon living    in the preoinot where auoh
            vaoanoy oooura, to nerve a6 oommlsaloner         tor euoh
            greolnot    until the naxt ganaral  alaction.*
            Art.   2927,       V.   A. C. S.,    ~rovldas   as follows:
                  Wo paraon ahall be rllglbls            to any State,    county,
            piaolnot    or   munlolpel    ofiloa    in this Steta unlasa ha
            BhOu     bo allglbla    to   hold oiiloo under the COnOtltU-
            tlon of thio state,        and unlssa he ahall haV* resided
            ln thle state       Sor the porlod or twolvo mnntha and nix
            months In the oounty, preoinot,             or munloiplity,     in
            whloh ha orrera hineelf          a a l oendldata,     next prsoed-
            lug any goneral       or apeolal     llootlon,    and ahall have
            been an aotuel       bona ride ottlzen       of aald Oounty,
            preoinot,     or muniolpallty       for more then six moather
            No Q@r$Onine1lglble         ‘to hold OSriCO ahall Over have
            hle name placed upon tho ballot             et any goners1 Or
            spooial    ohotion,     or nt nny primary       olaotlon    whma
            oandidatas     bra aoloota6      under primary eleotion       1ewO
            or thie State!       and no auoh ineligible        oandldato   Ohell
            aver be voted upor~, nor have voter oouzatad iOr bin, at
            any auoh ganaral,~rpeoiel,            or Qrtiry    d~OtiOE."
                                                                                               482   .
xcm.    c.   D. Yirl$ht,        pass        4

         ArL'2928,         V.   A.     C.       S.,   provides   as tollowfirr:
                *r;elthsr     the Seoretary     or state,   nor any oounty
         judge or thle Skte,           nor any other authority        authorlead
         to issue oartiriostes,            85all issue any oertltlcatee        or
        'eleotlon       or appolntnent      to any person elected      or ap-
         pointed      to any ffloe       la this ststs,     who Is not eligible
         to hold suoh OSf-lee under the Oonstitutlon               of this
         Stab      and undrr the above artiolei           and the name oi no
         ineligible        person, under the Constitution         snd I8we OS
         this Stats,        shall  bb certified     by any party,     oommlttes,
         or any authority         authorized     to hare the names or oandl-
         dstes plaoed upon the prlmarg ballots               at any prLmary
         lleotion       in this state;      and ths nazm ol n&3 ineliglblc
         eanbldate        under the Constitution       au4 laws of thlr Stats
         8hd.l be pla064 won           the btillot    Of any 4onsral     or
         speolal      eleotlon    by any authority      wh~ss duty It 18
         to place ntuses of candidates            upon offlola     ballots."
        Under the above oonatltutlocal         and statutory      provtsione    a
 county oomaisaloner;     after   5s has been duly oleoted          or a?polnted,
is re;;uired to reside     In his oo:mty only         rather than in the
preoinot   in whio5 he was eleatad         or agpoistsd.      arom this      we
sre not to bs understood        as holding    thst a county 001381~a~oxier
CM mslae     OutdIe    the pmd.aOt       l.~ whloh he is oleotsd         or ap-
pointed   at the the    OS his eleotion       or appointnent.        In the
absenoe of oonstitutional        and stetutory     provisions     rquirlng
a county oommleslonur      to reside     In his preolnot,      after he has
been eleoted    or appointed,     we are oonstralned        to hold that he
tcsy melde   anywhere in his oounty.
         In the    ease o? Lhllnger                   at al   VS. tienkin,   29 9. 3.   240,
chief    Justloe    yishsr said1

               ". . .me provieioii          0r the constitution        ts
         expmso      in deolerlng       that oounty orricers        shall
         renlde within        their cOUitle8.          This pfovirlon
         evidently      ueans that the county sentloned             is the
         county in *ioh          tts orrioer was eleotea.           Then
         roliowa     the dsolamtlon,         in efreot,      that the
         rc1l.w      to SO reside       in sal4 oounty ahalL vaoate
         the orrioe.        The oonatitutlon         1s express   upon
         this    point.     It deolares,       i.ia erreat., that ralh-e
         to 00~ply with its terms wit5 rsrerenoe to rrsl-
         drnae will      bring     about a taoanoy in the OrriOS.
        u an orgio&r&oves                 from the bounty,anU estab-
             s5 8 a r sidenoe        slscwhers,       thl8 is a fsot that,
              rtason 80f the provision           of the oonstitution
        guoted.      vaaates     t5e offioe      to whloh he *es eledted
                                                       . .I1 (Underscorlnk3
      .     ’


                                                                                                            483
                I‘\                 /
     ..
           Hon.‘C..‘D.           Wright,    &15e 5

                   A oount~~comlssloner     rho removea from thr preolnot,       Ln
           rhloh .h6 was 018otSb and ha8 qUallil.ed,      intO an adjolnlng
           preoinot      ln the aaoe oounty is not lnaluded   in the class     of
                                     from their oountiss and establish    reel.-
           ;;f;;~;‘:“l~~;h~v~;

                In vle~ Oi the a b o ve  luthoritlea,    you am advised   that
     -it      1s the opinion  of this bepartment      that ths Commissioner
          whon you inqulm    about,  did    not vaoate his oifloe   by remov-
..        ing iron ths CoMmlaslonersl       QmslnOt,    fm whloh he was eleOte4,
          into an ldjolnlng   pm&not      in the same county,
                      From what we have        ral4    w8 4rem it      unnooossary to anmer
           your       other questions.
                      We truat      that   above   satiaraotorlly        answers       your    lnqulrles,

                                                                           Your0 very         truly,
                                                                    ATTOLXZY       OUL.!lAL      OF TiXAS